PTOL-413FP Explanation Sheets
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communication component for” in claim 11;
“an transaction component for generating” in claim 11; 
“a surveillance component for monitoring” in claim 11; and
“a remediation component for automatically generating” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the distributed network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in the “Claim Interpretation” section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification explicitly discusses the components referenced in the Claim Interpretation section in [0017] as one or more generic servers associated with the components. The specification in [0049] describes that the components “should not be interrupted as imputing any dependence and/or any requirements with regard to each component and combination of components.” Paragraph [0049] makes it unclear whether the components are resident on servers and therefore the claim is indefinite for failure to clearly link the components to corresponding structure in the specification capable of performing the claimed function. Alternatively, when using the generic servers in [0017] as the claimed structure, an algorithm is required to satisfy the requirements of 35 USC 112(b), however the specification only describes what the desired functions of the server components are without providing an algorithm for actually performing those functions. Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11-20 recite various “means for” limitations, as discussed in the “Claim Interpretation” section above, that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, algorithm, or the like for the claimed function.
As discussed in the above 35 USC 112(b) rejection, the specification fails to disclose sufficient structure, materials, or acts to perform the entire claimed function and therefore is indefinite. Such limitations also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI).
It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/etc. as to “means for” elements of the claim raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 10-11, as a whole, are directed to the abstract idea of monitoring the condition of a shipment before departure and after arrival to determine whether to execute a remediation action, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting monitoring diagnostic conditions necessary for the completion of a shipping transaction and performing remediation when conditions are not met. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by reciting a contractual relationship for completing a shipping transaction. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting an interaction between an entity creating a shipment and an entity receiving a shipment.  See MPEP 2106.04(a)(2)(II)(A)-(B). The method of organizing human activity of “monitoring the condition of a shipment before departure and after arrival to determine whether to execute a remediation action,” is recited by claiming the following limitations: receiving shipment creating information, generating a transaction, communicating the transaction, monitoring a ledger to detect subsequent transactions, receiving a notification that post-delivery diagnostic information is different than pre-tender diagnostic information, and generating a remediation action. The mere nominal recitation of a non-transitory computer readable medium, a processor, an entity server, a network, and a distributed ledger does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2, 4, 12, and 14, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: generating a further transaction, communicating the further transaction, and identifying the stored transaction.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 10-11 recite the additional elements: a non-transitory computer readable medium, a processor, an entity server, a network, and a distributed ledger. These a non-transitory computer readable medium, a processor, an entity server, and a network limitations are no more than mere instructions to apply the exception using a generic computer component. The distributed ledger is recited at a high level of generality and amounts to a type of data to be manipulated, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of performing shipping quality control in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing quality control process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 10-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a non-transitory computer readable medium, a processor, an entity server, and a network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a non-transitory computer-readable medium (Specification [0060], [0063]), a processor (Specification [0050], [0062], [0063]), an entity server (Specification [0059], [0060]), a network (Specification [0061]), a distributed ledger (Specification [0027]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a non-transitory computer readable medium, a processor, an entity server, and a network. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting a distributed ledger. See MPEP 2106.05(g). The claims limit the field of use by reciting shipping items. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3, 5-9, 13, and 15-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivier (U.S. P.G. Pub. 2018/0211213 A1), hereinafter Vivier.

Claim 1. 
Vivier discloses one or more non-transitory computer-readable media having computer instructions stored thereon for execution by one or more processors, wherein execution of the computer instructions via the one or more processors results in a method, the method comprising: 
receiving shipment creation information for an item from an entity server, wherein the shipment creation information includes an item identifier for the item and pre-tender diagnostic information for the item (Vivier [0057] an entity ships a product to a destination; [0058] receive information regarding a product to be shipped to a destination; [0060] product information includes information identifying product quantity, type, quality, origin, destination, source and/or the like and product information may be related to terms of a contract; [0063] perform an analysis on the product to determine a chemical identity of the product; [0072] determining, from the chemical identity, an identifier that identifies an attribute of the product); 
generating a transaction including the shipment creation information based on the receipt thereof (Vivier [0077] create an encrypted record, or transaction/block, that stores the chemical identity, product information, and/or other information related to the product or related to a transaction involving the product); 
communicating the generated transaction to a network, wherein a plurality of nodes of the network is configured to store the communicated transaction to a distributed ledger (Vivier [0078] a transaction may include an exchange of information between two or more addresses in a network; [0080] blockchain device distributed across multiple server devices); 
monitoring the distributed ledger, via the network, to detect when a subsequent transaction corresponding to the item identifier is stored in the distributed ledger, wherein the subsequent transaction includes post-delivery diagnostic information for the item (Vivier [0087] receiving an indication that a product has arrived and performing an analysis on the product to determine a chemical identity of the product); 
receiving a notification from the entity server, the notification indicating a determination that the post-delivery diagnostic information for the item is different than the pre-tender diagnostic information for the item (Vivier [0090] verify chemical identity of the product; [0091] each block and/or transaction was added to the blockchain when an analysis was performed at various points of a supply chain; [0093] identifying tampering in the supply chain; [0094] analytics system may not verify the chemical identity when the comparison does not indicate a match; [0101] generate message or work order); and 
generating an electronic remediation action based on the determination that the post-delivery diagnostic information included in the detected subsequent transaction is different than the pre-tender diagnostic information included in the stored transaction (Vivier [0099] performing an action based on whether the chemical identity is verified; [0101] generate work order to accept verified transactions or return the product when the analytics system does not verify the product; [0118] perform an action related to the transaction).

Claim 2. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
generating a further transaction, the further transaction comprising the generated electronic remediation action (Vivier [0099] performing an action based on whether the chemical identity is verified; [0101] generate work order to return the product when the analytics system does not verify the product; [0118] perform an action related to the transaction); and 
communicating the generated further transaction to the network for storage to the distributed ledger by the plurality of nodes (Vivier [0118] perform an action and provide record of the transaction; [0119] regulatory entity may store information in the blockchain related to the transaction).

Claim 3. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
wherein the stored subsequent transaction further includes the item identifier and the post-delivery diagnostic information (Vivier [0091] each block and/or transaction was added to the blockchain when an analysis was performed at various points of a supply chain).

Claim 4. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
identifying, via the distributed network, the stored transaction on the distributed ledger based on the detection of the subsequent transaction (Vivier [0090], [0092]-[0094] compare chemical identity determined at various points in the supply chain).

Claim 5. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
wherein the electronic remediation action is generated based further on another determination that the post-delivery diagnostic information corresponds to one or more predefined diagnostic baseline criteria (Vivier [0066], [0095], [0111] analytics system determines chemical analysis method that can satisfy a threshold accuracy).

Claim 6. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
wherein the electronic remediation action is generated based on the notification indicating the determination that the post-delivery diagnostic information for the item is different than the pre-tender diagnostic information for the item (Vivier [0090] verify chemical identity of the product; [0091] each block and/or transaction was added to the blockchain when an analysis was performed at various points of a supply chain; [0093] identifying tampering in the supply chain; [0094] analytics system may not verify the chemical identity when the comparison does not indicate a match; [0099] performing an action based on whether the chemical identity is verified; [0101] generate work order to return the product when the analytics system does not verify the product; [0118] perform an action related to the transaction).

Claim 7. 
Vivier discloses all of the elements of claim 1, as shown above. Additionally, Vivier discloses: 
wherein the pre-tender diagnostic information and the post-delivery diagnostic information indicate diagnostic test results that report on system performance of the item (Vivier [0017], [0035], [0044] chemical identity may indicate a quality of the product; [0057] an entity ships a product to a destination; [0058] receive information regarding a product to be shipped to a destination; [0060] product information includes information identifying product quantity, type, quality, origin, destination, source and/or the like and product information may be related to terms of a contract; [0063] perform an analysis on the product to determine a chemical identity of the product; [0072] determining, from the chemical identity, an identifier that identifies an attribute of the product; [0090] verify chemical identity of the product).

Claim 10. 
Vivier discloses all of the elements of claim 10 as shown above in claim 1.

Claim 11. 
Vivier discloses all of the elements of claim 11 as shown above in claim 1.

Claim 12. 
Vivier discloses all of the elements of claim 12 as shown above in claim 2.

Claim 13. 
Vivier discloses all of the elements of claim 13 as shown above in claim 3.

Claim 14. 
Vivier discloses all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Vivier discloses all of the elements of claim 15 as shown above in claim 5.

Claim 16. 
Vivier discloses all of the elements of claim 16 as shown above in claim 6.

Claim 17. 
Vivier discloses all of the elements of claim 17 as shown above in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivier in view of Sarin (U.S. P.G. Pub. 2020/0211092 A1), hereinafter Sarin.

Claim 8. 
Vivier discloses all of the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the electronic remediation action is one or more of generating a return shipping label for the item for communication to one or more of the entity server or a computing device of a recipient of the item, or generating a product warranty claim for the item.
Vivier discloses generating a work order to return a product (Vivier [0101] generate work order to return the product when the analytics system does not verify the product). However, Vivier does not teach generating a return label, but Sarin does (Sarin [0055] in response to a return request generating return shipping information and a shipping label).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of generating return label to perform a return transaction of Sarin for the instructing an autonomous vehicle to perform a return of Vivier. Both autonomous vehicle return and generating a return label are known techniques in the art of shipping for conducting a return transaction. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Vivier’s system with the improved functionality to allow the return to be performed using traditional delivery infrastructure and thereby take advantage of existing infrastructure which increases reliability.

Claim 9. 
Vivier discloses all of the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the notification received from the entity server includes contact information, and wherein the electronic remediation action includes using the contact information to generate a return shipping label for the item.
Vivier discloses generating a work order to return a product (Vivier [0101] generate work order to return the product when the analytics system does not verify the product). However, Vivier does not teach generating a return label, but Sarin does (Sarin [0055] in response to a return request generating return shipping information and a shipping label).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of generating return label to perform a return transaction of Sarin for the instructing an autonomous vehicle to perform a return of Vivier. Both autonomous vehicle return and generating a return label are known techniques in the art of shipping for conducting a return transaction. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Vivier’s system with the improved functionality to allow the return to be performed using traditional delivery infrastructure and thereby take advantage of existing infrastructure which increases reliability.

Claim 18. 
Vivier in view of Sarin teaches all of the elements of claim 18 as shown above in claim 8.

Claim 19. 
Vivier in view of Sarin teaches all of the elements of claim 19 as shown above in claim 9.

Claim 20. 
Vivier in view of Sarin teaches all of the elements of claim 19 as shown above. Regarding the following limitation:  
wherein the electronic remediation action comprises the return shipping label for the item and wherein the electronic remediation action is communicated to the entity server 
Vivier discloses generating a work order to return a product (Vivier [0101] generate work order to return the product when the analytics system does not verify the product; [0118] store a record of the transaction). However, Vivier does not teach generating a return label, but Sarin does (Sarin [0055] in response to a return request generating return shipping information and a shipping label).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of generating return label to perform a return transaction of Sarin for the instructing an autonomous vehicle to perform a return of Vivier. Both autonomous vehicle return and generating a return label are known techniques in the art of shipping for conducting a return transaction. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Vivier’s system with the improved functionality to allow the return to be performed using traditional delivery infrastructure and thereby take advantage of existing infrastructure which increases reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628